Appellant was convicted in the County Court at law of Wichita County of aiding and assisting in the keeping of a bawdy house, and her punishment fixed at a fine of $200 and twenty days in the county jail.
The case is before us without a single bill of exceptions. There was no motion made to quash the complaint or information in the trial court, and no motion in arrest of judgment. We cannot consider complaints of the sufficiency of the State's pleadings which do not go to any fundamental defect, when made for the first time in this court.
The evidence introduced on behalf of the State appears to us amply sufficient to justify the verdict. It was shown by witnesses that appellant had been for many years a common prostitute, and her statements to various people of her ownership and control of the premises charged to have been occupied by her as a bawdy house, appear in the record. There is much evidence of the resorting to said place of many people for a long period of time and of the presence there of other women of similar reputation to that of appellant. It was shown that on one occasion a woman and man were found in bed together in a rear room of the house and that appellnt attempted to give them some character of warning of the coming of the officers.
In her motion for new trial appellant set up the fact that an officer had testified falsely with regard to the number of times that she had been arrested and had paid fines for prostitution. We are unable to see how appellant's offer to prove the fact of such falsity in support of her motion for new trial, would have demanded at the hands of the trial court the granting of such motion. No reason is shown why said contradicting evidence might not have been produced upon the trial of the case if same was desired. We are not impressed with the fact that one may sit quietly by and listen to testimony asserting *Page 416 
that such party has been arrested a number of times, and without any claim of surprise at such testimony, or any attempt at a postponement in order to have time to procure testimony to overcome that so claimed to be false, the trial be allowed by the accused to proceed to judgment and then an attack be made upon the judgment by way of a request that a new trial be granted in order to permit the bringing in of testimony to show that the evidence above mentioned was false.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                          ON REHEARING.                        October 18, 1922.